      Case 1:19-cv-00338-EAW-JJM Document 33 Filed 09/08/20 Page 1 of 3




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
___________________________________

PROGRESSIVE ADVANCED
INSURANCE,

                     Plaintiff,
                                                               ORDER
              v.
                                                               1:19-CV-00338 EAW
ZACHARY T. ZAFUTO and BRENDAN
M. ZIMMERMAN,

                 Defendants.
____________________________________

       This case was referred for all pretrial matters and for reporting upon Plaintiff’s

previously-filed motion for summary judgment to United States Magistrate Judge Jeremiah

J. McCarthy pursuant to 28 U.S.C. §§ 636(b)(1)(A)-(C). (Dkt. 8; Dkt. 16). 1 On March 23,

2020, Magistrate Judge McCarthy issued a thorough Report and Recommendation

recommending that Plaintiff’s unopposed motion for summary judgment (Dkt. 15) be

granted as to defendant Brendan Zimmerman (“Zimmerman”), but denied to the extent it

was sought against defendant Zachary Zafuto (“Zafuto”) because relief against the latter

defendant was improper since Plaintiff had obtained a clerk’s entry of default against

Zafuto. (Dkt. 22). The undersigned adopted that Report and Recommendation in its

entirety by Order entered on May 4, 2020. (Dkt. 23).



1
       To the extent it may be unclear from the docket, the Court hereby refers, nunc pro
tunc, Plaintiff’s motion for entry of default judgment (Dkt. 26) to United States Magistrate
Judge Jeremiah J. McCarthy for a report and recommendation pursuant to 28 U.S.C.
§ 636(b)(1)(B) and (C).
                                           -1-
      Case 1:19-cv-00338-EAW-JJM Document 33 Filed 09/08/20 Page 2 of 3




       Thereafter, Plaintiff filed a motion for default judgment against Zafuto (Dkt. 26),

and Judge McCarthy has issued a Report and Recommendation that the motion be granted

declaring that the automobile insurance policy issued by Plaintiff to Zafuto was properly

terminated as of September 5, 2018, and therefore Plaintiff is not obligated to defend or

indemnify Zafuto for any liability arising from an October 4, 2018, motor vehicle accident

(Dkt. 32).

       Pursuant to Fed. R. Civ. P. 72(b)(2) and 28 U.S.C. § 636(b)(1), the parties had 14

days to file objections. No objections were filed. The Court is not required to review de

novo those portions of a report and recommendation to which objections were not filed.

See Mario v. P & C Food Mkts., Inc., 313 F.3d 758, 766 (2d Cir. 2002) (“Where parties

receive clear notice of the consequences, failure [to timely] object to a magistrate’s report

and recommendation operates as a waiver of further judicial review of the magistrate’s

decision.”).

       Notwithstanding the lack of objections, the Court has conducted a careful review of

the Report and Recommendation as well as the filings previously made in the case, and

finds no reason to reject or modify the Report and Recommendation. For the reasons set

forth in the Report and Recommendation (Dkt. 32), this Court grants Plaintiff’s motion for

entry of default judgment as to Zafuto (Dkt. 26).

       Based upon the findings herein and the Court’s previous Order (Dkt. 23), the Clerk

of Court is hereby directed to enter judgment in favor of Plaintiff declaring that Zafuto’s

motor vehicle insurance policy (policy no. 916498100) was cancelled for non-payment of

premiums on September 5, 2018, and therefore Plaintiff has no duty to defend, indemnify,

                                            -2-
        Case 1:19-cv-00338-EAW-JJM Document 33 Filed 09/08/20 Page 3 of 3




or otherwise provide insurance coverage to Zafuto for the underlying October 4, 2018,

motor vehicle accident and resulting lawsuit pending in New York State Supreme Court,

Erie County (Zimmerman v. Zafuto, Index No. 819470/2018), and accordingly close the

case.

         SO ORDERED.

                                              ________________________________
                                              ELIZABETH A. WOLFORD
                                              United States District Judge
Dated:        September 8, 2020
              Rochester, New York




                                        -3-
